 1

 2

 3

 4

 5

 6

 7

 8                              UNITED STATES DISTRICT COURT

 9                                      DISTRICT OF NEVADA

10

11    JOHNNY ESQUIVEL,                                Case No. 2:17-cv-02227-RFB-PAL
12                      Petitioner,                   ORDER
13           v.
14    BRIAN WILLIAMS, et al.,
15                      Respondents.
16

17          Petitioner having filed an unopposed motion for extension of time (second request) (ECF

18   No. 26), and good cause appearing;

19          IT THEREFORE IS ORDERED that petitioner’s unopposed motion for extension of time

20   (second request) (ECF No. 26) is GRANTED. Petitioner will have through March 11, 2019, to

21   file a response to the motion to dismiss (ECF No. 20).

22          DATED: February 26, 2019.
23                                                             ______________________________
                                                               RICHARD F. BOULWARE, II
24                                                             United States District Judge
25

26
27

28
                                                      1
